DETAILED ACTION
	The present application is a domestic application filed 19 February 2021, which claims priority to US Provisional Application No. 62/978,411, filed 19 February 2020.
	Claims 1-18 are pending in the current application and are examined on the merits herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 11, 14, 15, 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 11, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

The recitation “which contains at least 1 g/L beta-glucan” in claim 4 renders the claim herein indefinite. The recitation “g/L” suggests the beta-glucan is in a solution/liquid. However, claim 1 is directed towards a dry product “A composition comprising dried, resoluble beta-glucan that when dissolved in water” (emphasis added). The claim further recites properties of the beta-glucan when it is dissolved in water. However, the claim does not actually recite or require beta-glucan dissolved in water. 
Claims 15 and 16 similarly recites “g/L”, and are indefinite for the reasons discussed above.
For purposes of examination, this limitation is not given patentable weight. 

The recitation “wherein the solution is dried to 10% by weight or less” in claim 14 renders the claim herein indefinite. It is unclear if the solution is dried to 10% by weight or less moisture (as recited in claim 13), or if this is the weight of beta-glucan in the final product. Clarification is required. 
For purposes of examination, this limitation is interpreted to mean “10% by weight or less moisture”. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by LeBrun et al. (US 2013/0216586, cited in IDS submitted 28 July 2021).
LeBrun et al. disclose administering a composition comprising soluble beta glucan (paramylon), obtained from Euglena (claims 1, 7 and 8). LeBrun et al. disclose the composition comprises cellular components of Euglena gracilis (claim 23). LeBrun et al. disclose drying the beta glucan to obtain a product with less than 10% moisture, and milled to a particle size of less than 250 µm (para [0095]-[0097]). LeBrun et al. disclose paramylon can be dissolved in alkaline solutions, typically 0.2 M NaOH (para [0051]). LeBrun et al. disclose beta glucan particles are preferably between 0.2 and 5 microns in diameter (para [0053]). LeBrun et al. disclose various formulations comprising beta glucan based on the dry weight (para [0080]).
Since the beta glucan particles are 0.2 and 5 microns in diameter, it is expected that a solution comprising soluble beta glucan will be capable of passing through a 100 micron mesh per claim 1. Furthermore, because the beta glucan is described as soluble and dried to a moisture content of less than 10%, it is expected that it does not precipitate for a time period of at least one hour. 
The claim does not indicate the temperature or conditions at which the beta glucan would not precipitate. Furthermore, the beta glucan of LeBrun et al. is obtained from the same algae, expressly described as soluble, expressly taught as having a particle size of 0.2 and 5 microns. Thus, it is expected to have the same physical properties as presently claimed. See MPEP 2112.01, “"Products of identical chemical composition can not have mutually exclusive properties."
Thus, the disclosure of LeBrun et al. anticipates claims 1-4 of the present application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Horst et al. (US 2017/0290853, hereinafter the ‘853 Publication, cited in IDS submitted 28 July 2021) in view of Horst et al. (US 2018/0311271, hereinafter the ‘271 Publication, cited in IDS submitted 28 July 2021).
The ‘853 Publication is directed towards the solubilization of beta-1,3-glucan (hereinafter, beta glucan abstract). Beta glucan is solubilized by a base (claim 2). Solubilizing bases include sodium hydroxide, at concentrations of 0.2-2M for 1-5 hours at room temperature or 30-95 °C (Table 2; para [0081]). The ‘853 Publication teaches suspending beta glucan in water (20 mg/mL, 2% by weight), (Example 1, para [0151]). The ‘853 Publication teaches the starting concentration of beta glucan can range from 0.1% to 10% by mass, which can be combined with boiling water or other aqueous solution for at least 10 minutes. To this, 2M NaOH was added to solubilize the beta glucan and give a solution. The ‘853 Publication disclose beta glucan produced from Euglena is originally present as water-insoluble granules of about 0.5 to 2.0 microns in size, and easily isolated as particles (para [0054]). The viscosity of beta glucan can be optimized based on the chain length resulting from solubilization and/or the concentration of the polysaccharide in water (para [0062]). The solubilized beta glucan is expected to increase its bioactivity for enhancing immune function, blood sugar level, cholesterol level, infection, or inflammation (para [0057]; [0083]; claim 4). The ‘853 Publication discloses methods for obtaining short-chain length beta-glucan by unwinding crystalline beta glucan in paramylon derived from Euglena, cleaving the molecule (enzymatically, ultrasonification, catalyst, heat, energy-transfer), and separating/purifying to obtain a homogenous product (para [0073]; claim 10). Subsequent size selection methods include centrifugation, filtration, chromatography and electrophoresis (para [0074]-[0077]). The ‘853 Publication discloses administering solutions of beta-glucan intravenously (para [0084]). The solubilized beta glucan can be in the form of a liquid and dissolved in a beverage such as water (para [0090]; claim 28). The beta glucan can be stored under alkaline conditions to prevent microbial growth (para [0085]). Additional ingredients can be added to the solution for enhancing the immune response including pH buffers, minerals, gums, protein, lubricants, fillers, surfactants, carbohydrates, coloring agents, flavoring agents and vitamins (para [0089], [0146]; claim 23). The solubilized beta glucan can be combined into animal feed at various dosing levels including 1:10,000 and 1:500 by dry weight (para [0145]-[149]).
While the ‘853 Publication teaches the beta glucan can be in the form of a solution or administered in a feed, the ‘853 Publication does not expressly disclose “dried” beta glucan (claim 1). 
The ‘271 Publication teaches beta-glucan that comes from paramylon and purified from Euglena (claims 19 and 21). The ‘271 Publication teaches the obtaining crude polysaccharide materials and separating it from the biomass materials, washing it and optionally adjusting its pH with acid or base (para [0176]). The treated polysaccharide is then transferred to a dryer, such as a rotary drum dryer to obtain a product having less than 10% moisture content (para [0178]). The products can be dried to aid in consumption, and reformulated for oral administration (para [0109]-[0110]). The dried product is then milled to a particle size of less than 250 µm, packaged and labeled. The ‘271 Publication also teaches Euglena biomass can be dried (for example by freeze-drying, heat drying, drum dryer) to a moisture content of about 1% or less, pulverized to produce powder and processed to achieve an average particle size of about 100 microns or less, about 50 microns or less, about 25 microns or less, about 15 microns or less, about 10 microns or less, about 5 microns or less, about 3 microns or less, about 2 microns or less, about 1 micron or less or about 0.5 microns or less (para [0155]). The ‘271 Publication teaches particle size affects function and bioavailability of the beta glucan (para [0100]). The ‘271 Publication teaches these compositions comprise beta glucan in combination with the cellular components of the Euglena biomass (para [0156-0157]). The beta glucan can be mixed with an aqueous solution as a pharmaceutical composition, it may be further combined with a pharmaceutically acceptable excipient and administered intravenously (para [0157], [0349]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form a dried, resoluble beta-glucan comprising the steps of adding a strong base to insoluble beta-glucan, and drying the solution to form dried beta glucan. 
One of ordinary skill in the art would have been motivated to take insoluble beta glucan (paramylon) from Euglena gracilis, suspend it in water and add 2N NaOH to form a solution because the ‘853 Publication exemplifies these steps for obtaining solubilized beta glucan having improved bioavailability. The skilled artisan would have been motivated to further dry the solution to form dried beta glucan to improve its ability to be consumed, and orally administered or reformulated as part of an oral edible product. Additionally, performing this step would aid in obtaining an animal feed comprising dried beta glucan as desired by the ‘853 Publication.
The ordinary artisan would have been motivated to grind/mill the beta glucan to a particle size of less than 100 microns because the prior art recognize smaller particles have improved bioavailability. While the ‘271 Publication teaches milling beta glucan to a particle size of less than 250 µm, they also teach milling E. gracilis biomass comprising beta glucan to a particle size about 100 microns or less, about 50 microns or less, about 25 microns or less, about 15 microns or less, about 10 microns or less, about 5 microns or less, about 3 microns or less, about 2 microns or less, about 1 micron or less or about 0.5 microns or less. Thus, the art teaches also decreasing the particle size of the beta glucan to a size of less than about 100 microns. 
The ordinary artisan would have been motivated to reconstitute the beta glucan in water to obtain a solution because both references teach beta glucan can be administered orally or intravenously in solution form. A solution of beta glucan dissolved in water is expected to be capable of passing through a 100 micron mesh because the particles are dissolved. If, they are somehow not dissolved, one of ordinary skill in the art would expect the beta glucan to be capable of passing through a 100 micron mesh because they were sized down to a particle size of less than 100 microns (0.5-100 microns). Additionally, beta glucan naturally found in Euglena is about 0.5-2 microns. Thus, there is a reasonable expectation of success the beta glucan dissolved in water would pass through a 100 micron mesh. 
A concentration of beta-glucan of 20 mg/mL (2% by weight) described by the ‘853 Publication is equivalent to 20 g/L, which is close to the lower limit of claim 9. The ‘853 Publication teaches the starting concentration of beta glucan can range from 0.1% to 10% by mass, which can be combined with boiling water or other aqueous solution for at least 10 minutes. A concentration of 0.1% to 10% by mass encompasses the concentration of beta glucan of present claim 9 (25-75 g/L is equivalent to 2.5-7.5% by weight).
Additionally, the ‘853 Publication teaches a range of reaction conditions for solubilizing the beta glucan, including a list of suitable base-solubilizing agents, concentration, reaction duration and temperature. The skilled artisan would have expressly been motivated to modify any of these parameters to ensure solubilization of the beta glucan regardless of its starting concentration, because a solubilized beta glucan is expressly desired. The ordinary artisan would have had a reasonable expectation of success in optimizing the above parameters and obtaining a solubilized beta glucan if an initially higher concentration of beta glucan was used.
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."
Thus the claimed invention as a whole is prima facie obvious over the combined teaching of the prior art. 

Conclusion
	In view of the rejections to the pending claims set forth above, no claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAHAR A CRAIGO whose telephone number is (571)270-1326. The examiner can normally be reached M-F: Noon-8pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BAHAR CRAIGO/
Primary Examiner
Art Unit 1759